Citation Nr: 0728717	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include on a secondary basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to June 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in June 2005.  A transcript of 
the hearing is of record.

When this case was most recently before the Board in November 
2005, it was remanded for further development.  While the 
case was in remand status, the veteran was granted service 
connection for residuals of a laceration of his left thumb, 
chronic gastritis, hiatal hernia, gastroesophageal reflux, 
and erosive distal esophagitis.  Accordingly, those matters 
are no longer on appeal.  


REMAND

In a June 2005 letter, the veteran's private physician, Dr. 
M., stated that it was his medical opinion that the veteran's 
long-standing untreated stomach problems the veteran suffered 
during his military duty indeed contributed to his current 
hypertension.  In the November 2005 remand, the Board noted 
that this opinion is not adequate for adjudication purposes 
because the letter does not reflect that the physician had 
reviewed the veteran's service medical records and the 
physician failed to provide a rationale for the opinion.  As 
a result, the Board ordered the originating agency to arrange 
for the veteran to undergo a VA examination to determine the 
etiology of his hypertension.  

Pursuant to the Board's directive, the veteran was afforded a 
VA examination in April 2007.  The VA examiner opined that 
the veteran's hypertension was not caused by his military 
service.  The VA examiner failed to provide the supporting 
rationale for this opinion and failed to provide an opinion 
concerning whether the hypertension was caused or permanently 
worsened by the veteran's service-connected gastroesophageal 
disorders.  Therefore, the Board has also found the report of 
this examination to be inadequate for adjudication purposes.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The claims folder should be returned 
to the physician who examined the veteran 
in April 2007.  He should be requested to 
provide an addendum in which he provides 
the rationale for his earlier opinion 
that the veteran's hypertension is not 
etiologically related to his military 
service.  He should also provide an 
opinion with supporting rationale as to 
whether there is a 50 percent or better 
probability that the veteran's 
hypertension was permanently worsened by 
any of his service-connected 
gastroesophageal disorders.  If the April 
2007 examiner is no longer available, the 
claims folder should be provided to 
another physician with appropriate 
expertise who should be requested to 
provide the required opinions with 
supporting rationale.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




